UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No 21-7741


EDWARD WITHERSPOON,

                    Petitioner - Appellant,

             v.

FRANK B. BISHOP; MARYLAND ATTORNEY GENERAL,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:19-cv-00544-TDC)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Witherspoon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward Witherspoon seeks to appeal the district court’s order dismissing without

prejudice his 28 U.S.C. § 2254 petition, pursuant to Witherspoon’s request to voluntarily

withdraw his claims so that he could exhaust his state remedies. A Fed. R. Civ. P. 41(a)(2)

voluntary dismissal without prejudice is not appealable. See Unioil, Inc. v. E.F. Hutton &

Co., 809 F.2d 548, 555 (9th Cir. 1986) (holding that a plaintiff generally may not appeal a

voluntary dismissal without prejudice because it is not an involuntary adverse judgment

against him), overruled in part on other grounds by In re Keegan Mgmt. Co., 78 F.3d 431,

434-35 (9th Cir. 1996).

       Accordingly, we deny Witherspoon’s motion for a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2